                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

LINDA HERION,                                   §
                                                §
                 Plaintiff,                     §
                                                §       Case No.
vs.                                             §
                                                §
SEYMOUR R-II SCHOOL DISTRICT,                   §
                                                §
May be served to                                §
Bruce Denney, Superintendent                    §
625 East Clinton Avenue                         §
Seymour, MO 65746                               §
                                                §
                 Defendant.                     §

                                        COMPLAINT
      COMES NOW Plaintiff, by and through counsel, and for her Complaint, states as

follows:

                                 GENERAL ALLEGATIONS

      1. Plaintiff is citizen of the state of Missouri and the United States of America.

      2. Defendant, Seymour R-II School District (hereinafter “SSD”), is a nonprofit

         corporation in the State of Missouri which may be sued and served through its

         Superintendent, Bruce Denney, at 416 E. Clinton Ave., Seymour, Missouri 65746.

      3. Bruce Denny is the Superintendent of SSD who was directly acting in the interest

         of Defendant Seymour R-II School District at all times pertinent to this

         Complaint.

      4. Brian Wilbanks was the High School Principal of SSD who was directly acting in

         the interest of Defendant Seymour R-II School District at all times pertinent to

         this Complaint.




         Case 6:19-cv-03159-JTM Document 1 Filed 05/01/19 Page 1 of 5
5. Plaintiff was and is employed as a teacher of Family Consumer Science in the

   Seymour High School.

6. Plaintiff was and is an excellent teacher of the Seymour R-II School District.

7. On information and belief, the District received and had knowledge of reports and

   inappropriate conduct of Brian Wilbanks toward female employees, staff or

   students, including a report made by Cathy Rahder.

8. The information known the District was such that an investigation and findings

   should have been made were there to occur compliance with Board Policy and

   Regulation 4810 prohibiting discrimination, sexual harassment and hostile

   environment for females as gender.

9. On information and belief, Bruce Denney nor the board had taken action to

   comply with Board Policy and Regulation 4810 as to the reports and information

   of alleged inappropriate conduct of Brian Wilbanks toward female employees,

   staff and students.

10. With this background, in the fall of 2017 plaintiff made reports to administration

   of inappropriate misconduct of Brian Wilbanks within Board Policy and

   Regulation 4810 prohibiting discrimination, sexual harassment and hostile

   environment toward females as a gender.

11. An investigation and findings as to plaintiff’s reports, per Board Policy and

   Regulation 4810, would have disclosed the failure by Superintendent Denney and

   the Board to comply with Board policy, as well as the existence of other reports

   and of inappropriate misconduct toward other females of the District.




   Case 6:19-cv-03159-JTM Document 1 Filed 05/01/19 Page 2 of 5
12. Defendant, through its agents, decided to take written disciplinary action in the

   form of a Notice of Deficiency toward plaintiff, placing her on probation and

   threatening termination all in retaliation for making her reports instead of

   complying with Board Policy and Regulation.

13. Plaintiffs’ reports of conduct in violation of Board Policy and Regulation 4810

   were a determining and motivating factor in Bruce Denney and Brian Wilbanks

   taking disciplinary action against plaintiff.

14. Plaintiff was an ‘employee’ within the meaning of Title VII, 42 U.S.C. Sec.

   2000e, et seq.

15. Defendant is an ‘employer’ within the meaning of Title VII, 42 U.S.C. Sec.

   2000e, et seq.

16. With respect to the unlawful employment practices, a Charge of Discrimination

   was filed with the Equal Opportunity Commission. Attached hereto Exhibit A is

   a true and accurate copy of the Charge of Discrimination made part hereof by

   reference as to the facts set forth therein.

17. With respect to the Charge of Discrimination, Plaintiff was issued a Right to Sue

   letter by the EEOC, informing her of her right to pursue independent legal action

   and this action is filed in a timely manner within 90 days of receipt of the Right to

   Sue. Attached hereto Exhibit B is a true and accurate copy of the Right to Sue.

18. Defendants engaged in unlawful employment practices, as set forth herein, against

   Plaintiff in violation of Title VII 42 U.S.C. Sec. 2000e-3, et seq in that Plaintiff

   voiced opposition to inappropriate misconduct towards females as a gender,

   sexual harassment and hostile environment.




  Case 6:19-cv-03159-JTM Document 1 Filed 05/01/19 Page 3 of 5
19. Defendant’s actions, as set forth herein, were acts of retaliation motivated by

   plaintiff’s protected activities in having reported sexual harassment and hostile

   environment, said retaliatory actions which Defendants knew such actions were

   unlawful.    The actions of Defendant were intentional, willful and calculated

   toward Plaintiff and constituted willful violations of Title VII 42 U.S.C. Sec.

   2000e-3, et seq

20. Plaintiff has suffered physical and mental pain, anguish and distress by

   Defendant’s unlawful practices in violation of Title VII 42 U.S.C. Sec. 2000e-3,

   et se.

WHEREFORE, Plaintiff prays the Court:

            A. Adjudge and decree that Defendant discriminated/retaliated against

               Plaintiff, and that said actions by Defendant were willful violations of

               the Act;

            B. Order Defendant to make Plaintiff whole for the loss of income she

               has suffered as a result of Defendant’s unlawful employment practices,

               including back pay from the time of the unlawful discrimination, wage

               increases and reimbursement of any lost fringe benefits, Social

               Security    contributions,   front   pay,   and   all   other   monetary

               compensation, including prejudgment interest, for injuries and

               damages suffered by Plaintiff;

            C. Award Plaintiff attorney’s fees, costs and all other relief afforded

               under Title VII 42 U.S.C. Sec. 2000e-3, et seq and;

            D. For all other relief the Court deems just and proper.




  Case 6:19-cv-03159-JTM Document 1 Filed 05/01/19 Page 4 of 5
                         JURY DEMAND

                  Plaintiff requests a trial by jury.




                                           /s/Jay Kirksey
                                          ____________________________
                                          Jerry M. (Jay) Kirksey
                                          Missouri Bar No. 38643
                                          Attorney for Plaintiff

                                          KIRKSEY LAW FIRM, L.L.C.
                                          711 S. Albany Avenue
                                          Bolivar, Missouri 65613-2619
                                          Telephone 417.326.4529
                                          Facsimile 417.326.8531
                                          jmkirksey@kirkseylawfirm.com




Case 6:19-cv-03159-JTM Document 1 Filed 05/01/19 Page 5 of 5
